Citation Nr: 1717266	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  04 37 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for low back strain with degenerative changes (low back disability).

(The issues of entitlement to service connection for cervical spine and left shoulder disabilities and entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) have been addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

By way of history, this matter was originally appealed to the Board in October 2004.  At that time, the Veteran's claim was for entitlement to a rating in excess of 20 percent for a low back strain with minimal degenerative changes.  This matter was in June 2007 for further development.  Thereafter, in August 2008, the Board increased the Veteran's rating from 20 to 40 percent disabling.  Following this decision, the Veteran submitted October 2008 in correspondence requesting reconsideration of his claim.  This motion was denied in February 2009.

The Veteran appealed the increased rating issue to the United States Court of Appeals for Veterans Claims (Court).  In an August 2009 Order, upon an unopposed motion by VA's Secretary, the Court vacated and remanded the Board's decision to the extent that it denied a rating in excess of 40 percent for a low back disability.  As a result thereof, the Board remanded the claim for additional development in January 2010.  The claim returned to the Board and was denied again in June 2012.  

In July 2012, the Veteran, through his attorney, moved to vacate the Board's decision on the basis that he was not afforded an adequate hearing.  The June 2012 decision was vacated in July 2013.  The current claim was then remanded in August 2013 for an additional hearing.   
The Veteran has been afforded two hearings regarding the present claim.  The first occurred in February 2007 and was administered by Veterans Law Judge (VLJ) Claudia Trueba.  The second hearing was held before VLJ Michael Herman in March 2016.  Transcripts of these hearings are associated with the claims file.  The Veteran waived his right to a hearing with the third member of this panel.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 40 percent for his service-connected low back disability.  Importantly, during the pendency of his appeal, changes were made to the Schedule for Rating Spine Disabilities.  One revision was effective beginning on September 23, 2002 and the other on September 26, 2003.  In this regard, when rendering a determination, the Board will consider all versions of the regulations and apply the version most favorable to the claimant.  However, the Board can only apply the revised regulations beginning on the effective date of the respective revision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

That said, increased compensation can potentially be achieved through rating the Veteran's intervertebral disc syndrome (IVDS).  In relevant part, IVDS can be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities.  The rater is to select the method which will yield the higher result.  38 C.F.R. § 4.71a (2002).

	(CONTINUED ON NEXT PAGE)



The Veteran asserts that his diagnosed bilateral lower extremity sciatic nerve radiculopathies are in fact neurological manifestations of his service-connected low back disability.  See May 2016 Correspondence.  There is sufficient evidence to now establish that the Veteran's radiculopathies are due to his low back disability.  The record does contain opposing VA and private opinions regarding etiology of his radiculopathy.  See October 2011 VA examination and May 2016 Dr. D. M., MD correspondence.  Nevertheless, both opinions are deemed competent and are predicated on review of the same diagnostic reports.  The evidence is in equipoise as neither opinion is more probative than the other.  

In light of this determination, the remaining pertinent matter is ascertaining the appropriate manner for rating the Veteran's radiculopathies.  Importantly, the record reflects that the severity of his radiculopathies has increased since his last VA examination in 2011.  Specifically, on 2011 examination his disability was characterized as bilaterally mild with only intermittent pain and numbness.  Since this examination, Dr. M. has opined the severity of his radiculopathy more closely approximates "moderate severe" in the left extremity and "moderate" in the right extremity.  Dr. M. also reports that that the Veteran is now experiencing paresthesias.  See Dr. M. May 2016 Correspondence.  

With regard to Dr. M's determination of severity, the Board does not find it a sufficient basis for rating the Veteran's disability.  Notably, although predicated on review of the record, Dr. M. provided little specificity as to which clinical records supported the determination regarding severity.  Furthermore, physical examination was not conducted.  

Consideration of neurological dysfunction will directly affect the proper rating of the Veteran's overall low back disability.  Given the Veteran's reports, the disparity in findings between Dr. M and the 2011 examiner and the length of time since his most recent VA examination, the Board finds that a new examination should be provided.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Correspondingly, as the record lacks examination findings regarding the current severity of the Veteran's overall low back disability, on remand a new examination addressing this condition should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records and private records pertaining to the low back disability and bilateral lower extremity radiculopathies and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2. Following the completion of the above, make arrangements for the Veteran to be afforded an examination to determine the severity of his radiculopathies.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all the objective findings and observations relating to the Veteran's low back disability and radiculopathies.


a. State whether there are any neurological manifestations, other than radiculopathy, due to the Veteran's service-connected spine disability, e.g., bladder or bowel dysfunction.
 
b. For any dysfunctions that exist, including the Veteran's radiculopathy, identify the nerve group involved and whether the dysfunction is mild, moderate, moderately severe, severe, or complete.  Also identify the accompanying symptomology associated with the conditions diagnosed.

NOTE: Within this remand the Board has conceded that the Veteran's bilateral lower extremity radiculopathies are caused by his service-connected low back disability.  

c. The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

3. Thereafter, the AOJ should re-adjudicate the claims.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



   ____________________________                   ___________________________
                      C. TRUEBA                                                   John Francis
                Veterans Law Judge,                                       Veterans Law Judge, 
           Board of Veterans' Appeals                            Board of Veterans' Appeals



_______________________________________
MICHAEL A. HERMAN
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

